PD-0358-15

                                    no. ¥3y/)6 3A
                                             5       IN THE TEXAS COURT
       PETITIONER


VS.                                                  OF
                                                                              MAR 30 2015
THE STATE OF TEXAS,
       RESPONDENT                                    CRIMINAL APPEAW ACGSft, Gi&k
               MOTION FOR EXTENSION OF TIME TO FILE PDR


TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

       Comes now, nt-rnm /<.ert£~j)i/CKc~tf~~, Petitioner, and files this m^o^rfatah            "*
extension of sixty (60) days in which to file a Petition for Discretionary Review. In
                                                                                       APR 01 2015
support of this motion, Petitioner shows the Court the following:

                                             L      M                              Abel ^costa, C/erk
       The Petitioner was convicted in the l^i District Court of           tj r€L4 4
County, Texas of the offense of FVAD/A/tf /IM^S T ^//? l/efi/cJt in Cause No.
  ^3 D(o2 8 .styled The State of Texas vs. U^rrcn /<in.fj)(A.'£effJYh& Petitioner
appealed to the Court ofAppeals,      £>i)Q0i      Supreme Judicial District, Appeal No.
PL -14- OOP6>Q- Cfr .                       The     case       was         affirmed       on
 M/1££H 3~T JlD/5
                                            II.

       The present deadline for filing the Petition for Discretionary Review is
nprt I<£. 3-0/5. The Petitioner has not requested any extension prior to this request.
                                            III.

       Petitioner's request for an extension is based upon the following facts: Petitioner
was not informed of the decision of the Court of Appeals in affirming his case until
mflfiCH tf. c^/fT.    Since that time Petitioner has been attempting to gain legal
representation       in   this   matter.           His     attorney   on     the      appeal,
      £&£> &. Mofatty             hasinformed Petitioner that hewill not represent him
on the Petition for Discretionary Review.
     WHEREFORE, Petitioner prays this Court grant this motion and extend the
deadhne     for   filing   the   Petition   for    Discretionary      Review   in   Cause   No.
   ¥3 003 8                to Jove I, ^01$.
     •J '                  ~         +
                                                  Respectfully submitted,


                                                  /ferry*? X&^f ,/)£/£/*#•
                                                  Petitioner Pro Se
                                                  TDC3 #/?<&)£ fe
                                                  Texas Department of Criminal Justice
                                                                                         CI




                              CERTIFICATE OF SERVICE


      I, f-j&rrzryi fohl JjlMmJ&o hereby certify that a true and correct copy of the
above and foregoing Motion for Extension of Time to File a Petition for Discretionary

Review, has been forwarded by United States Mail, postage prepaid, first class, to the

State Prosecuting Attorney, P. O. Box 12405, Austin, TX        78711, and the District

Attorney                for                     Cff&QC^                       County,
     Lrma i/^-oo       7~&YMS               .       on this the MtrcA ^ day of
, 2O0£\




                                           Petitioner Pro Se
                                  Date:/^/^/-/^ ^v^


Mr. Abel Acosta, Clerk
Court of Criminal Appeals
PO Box 12308
Austin, TX 78711

Dear Mr. Acosta:


       Enclosed please find my pro se Petitioner's Motion for Extension of Time to File
a Petition for Discretionary Review. Please file this Motion with the papers of this case
and bring it to the attention of the Court.

      Please date-stamp this letter and return it to me at my address shown below.

      I also request that you notify me of the Court's ruling on my Motion.

                                               Sincerely,




                                                Petitioner Pro Se
                                               TDCJ# /r/JtQ&OX
                                               Texas Department of Criminal Justice
                                               Unit: eAST&/jb/»l
                                               Address: a^t,^ Prise* iZA. */